DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1, filed 12/29/2021, with respect to claims 1-4, 7-11, and 14-16 have been fully considered and are persuasive.  The rejection35 U.S.C. 103 over U.S. Patent Application Publication No. 20170273056 ("Papasakellariou") in view of U.S. Patent Application Publication No. 20110134856 ("Seo"), U.S. Patent Application Publication No. 20110134857 ("Seo'857") and U.S. Patent Application Publication No. 20180070339 ("Horiuchi") of claims 1-4, 7-11, and 14-16 has been withdrawn. 
Allowable Subject Matter
Claims 1, 8, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claims under discussion is the inclusion of “wherein, based on N=5 interlaces included in the entire system band: the allocated L interlaces are determined based on 5 bits of a bitmap included in the control information, and wherein, based on N=10 interlaces included in the entire system band: (i) the allocated L interlaces are determined based on 6 bits of a Resource Indication Value (RIV) included in the control information, (ii) based on the RIV being equal to one of 0 to 54: the allocated L interlaces have contiguous interlace indices, and the RIV corresponds to a starting interlace index and a number of the contiguous interlace indices, and (iii) based on the RIV being equal to or larger than 55: the allocated L interlaces have non- contiguous interlace indices, and the allocated L interlaces have indices equal to one of index sets (0, 5), (1, 6), (2, 7), (3, 8), (4, 9), (1, 2, 3, 4, 6, 7, 8, 9), and (2, 3, 4, 7, 8, 9)” as the prior art of record in stand-alone form nor in combination read into the amended claims as supported by the specification.  Additionally, further references such as US-20090316814-A1 to Seo discloses the usage of 6 bits for indicating resource indication value (RIV) but not when N values equal to 10, rather indicating values of no less than 20.  The number of interlaces equal to N=5 as a function of 5 bits of a bitmap in the control region, nor N=10 in the entire system band allocated to “L” based on 6 bits of the RIV nor the indices for contiguous and non-contiguous interlaces.  Claims 8, 15 and 16 receive similar treat as it also includes “wherein, based on N=5 interlaces included in the entire system band: the allocated L interlaces are determined based on 5 bits of a bitmap included in the control information, and wherein, based on N=10 interlaces included in the entire system band: (i) the allocated L interlaces are determined based on 6 bits of a Resource Indication Value (RIV) included in the control information, (ii) based on the RIV being equal to one of 0 to 54: the allocated L interlaces have contiguous interlace indices, and the RIV corresponds to a starting interlace index and a First - number of the contiguous interlace indices, and (iii) based on the RIV being equal to or larger than 55: the allocated L interlaces have non-contiguous interlace indices, and the allocated L interlaces have indices equal to one of index sets (0, 5), (1, 6), (2, 7), (3, 8), (4, 9), (1, 2, 3, 4, 6, 7, 8, 9), and (2, 3, 4, 7, 8, 9)” 
Claims 2-4, 7, 9-11, and 14 are allowed as they depend from an allowed claim.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476